REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The proposed amendment to claims 1 & 15 render the independent claims allowable over the prior art when considered with the rest of the limitations of each independent claim.
As discussed in the prior actions, the closest prior art is ‘518 or, alternatively, ‘526. 
‘518 provides a structure that does not reasonable teach or suggest a silica film that has an index of refraction of 1.23 and thus in combination with the rest of the limitations does not read on claim 1.
‘526 discloses a silica film with an index of refraction greater than 1.6 and there is no reasonable teaching or suggestion to modify said layer to have an index of refaction of 1.23 and thus in combination with the rest of the limitations does not read on claim 15.
The Examiner notes that the specific index of refractions of the silica layer, the PVP layer, and the glass substrate limit the compositions of each layer and these limitations in conjunction with the recited thicknesses are not taught in the prior art for layer structure as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M MELLOTT whose telephone number is (571)270-3593.  The examiner can normally be reached on 8:30AM-4:30PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/James M Mellott/Primary Examiner, Art Unit 1712